           Case 1:21-cv-00225-NONE-JLT Document 7 Filed 03/19/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS, an individual,                  Case No.: 1:21-cv-00225 NONE JLT
12                   Plaintiff,                      ORDER AFTER NOTICE OF SETTLEMENT
                                                     (Doc. 6)
13           v.
14    LAURELGLEN-BAKERSFIELD,
15                   Defendants.
16          The plaintiff reports that he has settled the matter and will seek dismissal of the action
17   soon. (Doc. 6 at 2) Thus, the Court ORDERS:
18          1.     The stipulation to dismiss the action SHALL be filed no later than April 30, 2021;
19          2.     All pending dates, conferences and hearings are VACATED.
20   The parties are advised that failure to comply with this order may result in the Court
21   imposing sanctions, including the dismissal of the action.

22

23   IT IS SO ORDERED.

24      Dated:    March 18, 2021                               /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26

27
28
